     Case 2:18-cv-02334-DMG-JC Document 35 Filed 10/17/18 Page 1 of 9 Page ID #:1037




1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
                                               )     Case No. CV 18-2334 DMG (JCx)
11    HAIM ATTIAS,                             )
                                               )     ORDER RE THE PARTIES’ CROSS-
12                              Plaintiff,     )
                                               )     MOTIONS FOR SUMMARY
13                 v.                          )     JUDGMENT [27] [28]
                                               )
14    KRISTINE R. CRANDALL, Acting             )
                                               )
15    Center Director of Nebraska Service      )
                                               )
16    Center, U.S. Citizenship and Immigration )
                                               )
17    Services,                                )
                                               )
18                              Defendant.     )
19
20
21          Before the Court are the parties’ cross-motions for summary judgment. [Doc.
22    ## 27, 28.] For the reasons set forth below, the Court GRANTS Defendant Kristine R.
23    Crandall’s motion for summary judgment and DENIES Plaintiff Haim Attias’ motion for
24    summary judgment.
25                                              I.
26                             PROCEDURAL BACKGROUND
27          On March 22, 2018, Plaintiff Haim Attias filed a Complaint seeking declaratory
28    and injunctive relief under the Administrative Procedure Act (“APA”) against Defendant



                                               -1-
     Case 2:18-cv-02334-DMG-JC Document 35 Filed 10/17/18 Page 2 of 9 Page ID #:1038




1     Kristine R. Crandall, the Acting Center Director of U.S. Citizenship and Immigration
2     Services’ (“USCIS’s”) Nebraska Service Center. [Doc. # 1.] Defendant filed an Answer
3     on May 25, 2018. [Doc. # 13.]
4            On August 31, 2018, the parties filed cross-motions for summary judgment
5     (“MSJs”). [Doc. ## 27, 28.] The MSJs have since been fully briefed. [Doc. ## 31, 32,
6     33, 34.]
7                                                           II.
8                                         FACTUAL BACKGROUND1
9            On May 3, 2015, Plaintiff, a citizen of Israel, was admitted to the United States on
10    a B-2 nonimmigrant visa that was valid until November 2, 2015. Def.’s Statement of
11    Genuine Disputes (“DSGD”) at ¶ 1 [Doc. # 31-2]; Certified Administrative Record
12    (“CAR”) at 61 [Doc. # 30].2 On September 24, 2015, Plaintiff filed an Application to
13    Extend/Change his nonimmigrant status (Form I-539) from B-2 to B-1. See CAR at 63–
14    64 [Doc. # 30]. On March 8, 2016, USCIS approved Plaintiff’s Form I-539 in a notice
15    providing that Plaintiff’s B-1 status was valid from February 29, 2016 to April 2, 2016.
16    Id. On April 1, 2016, Plaintiff filed a second Form I-539, wherein he requested an
17    extension of his B-1 status to October 5, 2016. See id. at 62; CAR 283–90 [Doc. # 30-4].
18           On January 26, 2017, Cal State Lighting LLC filed an Immigrant Petition for Alien
19    Worker (Form I-140) that named Plaintiff as the beneficiary and represented that he was
20    a “skilled worker.” See CAR at 109–14 [Doc. # 30]. On that same date, Plaintiff filed an
21    Application for Adjustment of Status (Form I-485) that sought to adjust his status to that
22    of lawful permanent resident of the United States. DSGD at ¶ 6 [Doc. # 31-2].
23           On July 25, 2017, USCIS issued a Notice of Decision that denied the Form I-539
24    request for extension of B-1 status that Plaintiff had filed on April 1, 2016. See id. at ¶ 6;
25    CAR at 178–80 [Doc. # 30-1]. The Notice of Decision concluded that Plaintiff failed to
26           1
                 The facts recited in this section are uncontroverted.
27           2
                With the exception of citations to the CAR, all page references herein are to page numbers
28    inserted by the CM/ECF system.




                                                            -2-
     Case 2:18-cv-02334-DMG-JC Document 35 Filed 10/17/18 Page 3 of 9 Page ID #:1039




1     establish that his stay was temporary, informed Plaintiff that he was thereafter “present in
2     the United States in violation of the law[,]” and stated that he could challenge the Notice
3     of Decision by filing a Form I-290B within 30 days of that date. See CAR at 179–80
4     [Doc. # 30-1]. The record does not indicate that Plaintiff challenged that Notice of
5     Decision.
6            On November 29, 2017, USCIS approved Cal State Lighting’s Form I-140 in a
7     notice providing that the approval did not “in itself grant any immigration status or . . .
8     guarantee that the alien beneficiary [would] subsequently be found to be eligible for a
9     visa, for admission to the United States, or for an extension, change, or adjustment of
10    status.” See CAR at 43 [Doc. # 30]. On December 12, 2017, Cal State Lighting sent
11    USCIS a letter requesting that the agency withdraw its approval of the Form I-140. Id. at
12    105. On December 18, 2017, Plaintiff filed a Supplement J to his Form I-485, which
13    requested that his Form I-485 be considered in connection with a new employment
14    opportunity at Light and Green Inc. See id. at 35–42. USCIS approved this request on
15    February 6, 2018. See id. at 35.
16           On February 9, 2018, USCIS issued a Decision denying Plaintiff’s Form I-485 on
17    the ground that Plaintiff was ineligible for permanent residency pursuant to 8 U.S.C.
18    section 1255(c).3 See DSGD at ¶ 7 [Doc. # 31-2]; CAR at 25–27 [Doc. # 30]. In
19    particular, USCIS found that Plaintiff failed to maintain a valid nonimmigrant status from
20    April 3, 2016 (i.e., the day after his B-1 status expired) to January 25, 2017 (i.e., the day
21    before Plaintiff filed the Form I-485) because his second Form I-539 request for
22    extension of B-1 visa had been denied on July 25, 2017. See CAR 27 [Doc. # 30].
23    USCIS also concluded that because Plaintiff failed to continuously maintain lawful status
24    for a period in excess of 180 days, he was ineligible for the exemption provided under 8
25
             3
                  Title 8 U.S.C. section 1255(c) provides in pertinent part that an alien’s status may not be
26    adjusted to that of a lawful permanent resident if he or she “is in unlawful immigration status on the date
27    of filing the application for adjustment of status or . . . has failed (other than through no fault of his [or
      her] own or for technical reasons) to maintain continuously a lawful status since entry into the United
28    States . . . .” See 8 U.S.C. § 1255(c)(2).




                                                           -3-
     Case 2:18-cv-02334-DMG-JC Document 35 Filed 10/17/18 Page 4 of 9 Page ID #:1040




1     U.S.C. § 1255(k).4 See CAR 27 [Doc. # 30]. On February 15, 2018, Plaintiff filed a
2     Form I-290B seeking reconsideration of USCIS’s denial of his Form I-485 and
3     challenging the agency’s interpretation of 8 U.S.C. section 1255(c). DSGD at ¶ 8 [Doc. #
4     31-2]. On March 13, 2018, USCIS issued a Decision dismissing Plaintiff’s Form I-290B,
5     again concluding that Plaintiff failed to maintain valid nonimmigrant status from April 3,
6     2016 to January 25, 2017. CAR 4–6 [Doc. # 30]. On March 22, 2018, Plaintiff filed the
7     instant action. Compl. at 1 [Doc. # 1].
8                                                         III.
9                                            LEGAL STANDARDS
10           Summary judgment should be granted “if the movant shows that there is no
11    genuine dispute as to any material fact and the movant is entitled to judgment as a matter
12    of law.” Fed. R. Civ. P. 56(a); accord Wash. Mut. Inc. v. United States, 636 F.3d 1207,
13    1216 (9th Cir. 2011). In an action under the APA, a court may set aside an agency’s
14    action that is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
15    with law[.]” 5 U.S.C. § 706(2)(A). “The ‘arbitrary or capricious’ standard is appropriate
16    for resolutions of factual disputes implicating substantial agency expertise[,]” whereas
17    “[p]urely legal questions are reviewed de novo.” Akiak Native Cmty. v. U.S. Postal Serv.,
18    213 F.3d 1140, 1144 (9th Cir. 2000). An agency decision is “arbitrary and capricious” if
19    it is not supported by “substantial evidence[,]” which is “such relevant evidence as a
20    reasonable mind might accept as adequate to support a conclusion.” See ASSE Int’l, Inc.
21           4
               Title 8 U.S.C. section 1255(k) provides in relevant part that an alien who is eligible to receive
22    an immigrant visa pursuant to Section 1153(b)(3) as a skilled worker may adjust his or her status to that
      of a lawful permanent resident notwithstanding Section 1255(c)(2) if:
23
             (1) the alien, on the date of filing an application for adjustment of status, is present in the
24
             United States pursuant to a lawful admission; [and]
25           (2) the alien, subsequent to such lawful admission has not, for an aggregate period
             exceeding 180 days—
26                   (A) failed to maintain, continuously, a lawful status;
27                   (B) engaged in unauthorized employment; or
                     (C) otherwise violated the terms and conditions of the alien’s admission.
28
      See 8 U.S.C. § 1255(k).



                                                          -4-
     Case 2:18-cv-02334-DMG-JC Document 35 Filed 10/17/18 Page 5 of 9 Page ID #:1041




1     v. Kerry, 803 F.3d 1059, 1072 (9th Cir. 2015) (quoting Bonnichsen v. United States, 367
2     F.3d 864, 880 n.19 (9th Cir. 2004)) (internal quotation marks omitted). “Generally,
3     judicial review of an agency decision is limited to the administrative record.” First Nat.
4     Bank & Trust, Wibaux, Mont. v. Dep’t of Treasury, 63 F.3d 894, 897 (9th Cir. 1995).
5                                                IV.
6                                          DISCUSSION
7           Plaintiff argues that USCIS erroneously concluded that 8 U.S.C. section 1255(c)(2)
8     precluded him from adjusting his status to that of a lawful permanent resident. See Pl.’s
9     MSJ at 7 [Doc. # 28]. He contends that Section 1255(c)(2)’s bar did not apply because
10    he failed to maintain continuous lawful status “through no fault of his own or for
11    technical reasons.” See id. (quoting 8 U.S.C. § 1255(c)(2)). Plaintiff points out that
12    USCIS’s regulations provide that “[t]he parenthetical phrase other than through no fault
13    of his or her own or for technical reasons [found in Section 1255(c)(2)] shall be limited
14    to” (inter alia) “[a] technical violation resulting from inaction of [USCIS] (as for
15    example, where an applicant establishes that he or she properly filed a timely request to
16    maintain status and [USCIS] has not yet acted on that request).”             See 8 C.F.R.
17    § 245.1(d)(2)(ii); Pl.’s MSJ at 7–9 [Doc. # 28]. According to Plaintiff, this regulation
18    establishes that his failure to maintain continuous lawful status was attributed to a
19    “technical violation” for the purposes of Section 245.1(d)(2)(ii) because at the time he
20    submitted his Form I-485, his Form I-539 was still pending before USCIS. See Pl.’s MSJ
21    at 7–10 [Doc. # 28].
22          USCIS has adopted a different interpretation of Section 245.1(d)(2)(ii).          The
23    agency’s policy manual provides that in order to benefit from this regulation, the alien
24    must have filed an “application to extend or change nonimmigrant status that was
25    meritorious in fact, not frivolous or fraudulent, or otherwise designed to delay removal or
26    departure from the United States[.]” See USCIS Policy Manual, Vol. 7, Part B, Ch. 4, at
27    § E.2 & n.33, available at https://www.uscis.gov/policymanual/HTML/PolicyManual-
28    Volume7-PartB-Chapter4.html      (last   visited   Oct.   13,   2018)   (citing   8   C.F.R.



                                                  -5-
     Case 2:18-cv-02334-DMG-JC Document 35 Filed 10/17/18 Page 6 of 9 Page ID #:1042




1     § 245.1(d)(2)(ii)).5 Under this approach, “USCIS considers [a] foreign national to have
2     continuously maintained lawful status for purposes of adjusting status” if that alien’s
3     request to maintain status is approved after the expiration of his or her visa. See id. “In
4     contrast, if USCIS denie[s] the extension application, the foreign national would have
5     fallen out of status [upon the expiration of the visa] and would be barred from adjusting
6     status, unless an exemption applies” (e.g., Section 1255(k)). See id. USCIS has utilized
7     this approach since at least July 2008. See Def.’s MSJ, Ex. A at 6 (Donald Neufeld,
8     Memorandum on Applicability of Section 245(k) to Certain Employment-Based
9     Adjustment of Status Applications Filed Under Section 245(a) of the Immigration and
10    Nationality Act (July 14, 2018) [hereinafter Neufeld Memo]) (“[I]f an alien applied for
11    adjustment of status three days prior to the expiration of his or her nonimmigrant status
12    and the adjustment of status application was eventually denied, the alien will not be
13    considered to be in lawful status after the expiration of the nonimmigrant status.”) [Doc.
14    # 27-2].6
15           “An agency’s interpretation of its own regulation is ‘controlling’ if it is not ‘plainly
16    erroneous or inconsistent’ with the regulation.” L.A. Closeout, Inc. v. Dep’t of Homeland
17    Sec., 513 F.3d 940, 942 (9th Cir. 2008) (quoting Auer v. Robbins, 519 U.S. 452, 461
18    (1997)).    “Under this standard, [courts] defer to the agency’s interpretation of its
19    regulation unless an alternative reading is compelled by the regulation’s plain language or
20    by other indications of the [agency’s] intent at the time of the regulation’s
21
22
             5
               The Court takes judicial notice of the USCIS Policy Manual, along with the Neufeld Memo and
23    Adjudicator’s Field Manual discussed infra. See Lundquist v. Cont’l Cas. Co., 394 F. Supp. 2d 1230,
24    1243 (C.D. Cal. 2005) (quoting Wible v. Aetna Life Ins. Co., 375 F. Supp. 2d 956, 965 (C.D. Cal. 2005))
      (“It is well established that ‘[a] court may take judicial notice of records and reports of administrative
25    bodies[.]’”).
26           6
              Plaintiff suggests that the Neufeld Memorandum has no bearing on the proper interpretation of
27    Section 1255(c)(2) because it concerns only Section 1255(k). See Pl.’s MSJ at 9–10. In fact, the
      Neufeld Memorandum construes Section 1255(k), Section 1255(c)(2), and Section 245.1(d)(2). See
28    Neufeld Memo at 6–7.




                                                         -6-
     Case 2:18-cv-02334-DMG-JC Document 35 Filed 10/17/18 Page 7 of 9 Page ID #:1043




1     promulgation.”7 Id. (emphasis in original) (quoting Bassiri v. Xerox Corp., 463 F.3d 927,
2     931 (9th Cir. 2006)).
3            USCIS’s      interpretation     is   not    plainly    erroneous      or   inconsistent     with
4     Section 245.1(d)(2)(ii).       Nothing in the text of the regulation bars USCIS from
5     concluding that its bureaucratic delay must be the sole or “but for” cause of the alien’s
6     failure to maintain continuous lawful status. See 8 C.F.R. § 245.1(d)(2)(ii) (discussing
7     “[a] technical violation resulting from inaction of [USCIS]”); Result, Merriam-
8     Webster.com,         https://www.merriam-webster.com/dictionary/result                 (last     visited
9     Oct. 13, 2018) (defining “result” as a verb meaning “to proceed or arise as a
10    consequence, effect, or conclusion”). Under that approach, USCIS’s failure to promptly
11    act on an extension request that is ultimately approved could be considered the sole cause
12    of the alien’s failure to maintain continuous lawful status. Had USCIS expeditiously
13    approved the request, then the alien’s lawful status would not have expired and he or she
14    presumably could have maintained that status until the alien sought lawful permanent
15    residence. On the other hand, if USCIS ultimately denied the alien’s request to maintain
16    status, then the alien would not have been entitled to lawful status after his or her visa
17    expired, regardless of whether USCIS had promptly acted upon that request. Under those
18    circumstances, the alien’s failure to “maintain continuously a lawful status” is not solely
19    the result of USCIS’s bureaucratic inaction.8
20
21           7
               Plaintiff attempts to invoke the “general rule of construction” that an ameliorative rule should
22    be “applied in an ameliorative fashion.” See Pl.’s MSJ at 20 (quoting Hernandez v. Aschroft, 345 F.3d
      824, 840 (9th Cir. 2003)). Plaintiff further claims that this canon is particularly appropriate “in the
23    immigration context where doubts are to be resolved in favor of the alien.” See id. (quoting Hernandez,
24    345 F.3d at 840). Hernandez’s rule of construction is inapposite, however, because USCIS’s agency
      materials interpret Section 245.1(d)(2)(ii). See Hernandez, 345 F.3d at 839 n.13 (concluding that the
25    Board of Immigration Appeals did not intend to interpret the regulatory phrase at issue in that case).
26           8
                Had USCIS expeditiously denied an alien’s request to maintain status, then the alien may have
27    departed the country before his or her visa expired. Because there is no guarantee that the alien would
      have done so, however, USCIS could reasonably conclude that its inaction is not the sole cause of the
28    alien’s failure to maintain continuous lawful status.




                                                        -7-
     Case 2:18-cv-02334-DMG-JC Document 35 Filed 10/17/18 Page 8 of 9 Page ID #:1044




1            This interpretation can be easily reconciled with the example included in the
2     regulation. The latter may simply describe a scenario in which USCIS’s inaction was the
3     sole cause of an alien’s failure to maintain continuous lawful status—i.e., USCIS did not
4     promptly act on a properly filed and timely request to maintain status. The example does
5     not establish that “[a] technical violation result[s] from” USCIS’s inaction if the agency
6     eventually determines that the alien is not entitled to an extension of lawful status. In
7     fact, the example is silent on that issue and does not purport to modify the general rule
8     preceding it. Cf. Abbott v. Sullivan, 905 F.2d 918, 926–28 (6th Cir. 1990) (concluding
9     that an example included in a regulation was “intended merely to illustrate” the manner in
10    which a rule applied to a particular situation).
11           Thus, Plaintiff’s interpretation of Section 245.1(d)(2)(ii) is not compelled by the
12    regulation’s language.         Moreover, Plaintiff does not otherwise show that USCIS’s
13    interpretation is inconsistent with the intentions its predecessor expressed in
14    promulgating the regulation.               Consequently, USCIS’s construction of Section
15    245.1(d)(2)(ii) controls this Court’s analysis.9 See L.A. Closeout, 513 F.3d at 942.
16               Under USCIS’s interpretation of the regulation, Plaintiff’s failure to maintain
17    continuous lawful status did not arise from “[a] technical violation resulting from inaction
18    of [USCIS].” See 8 C.F.R. § 245.1(d)(2)(ii). This is because USCIS ultimately denied
19
             9
                Plaintiff argues for the first time in his reply brief that USCIS’s interpretation raises “serious
20    due process concerns” because on “the very day [the agency] denied his I-539, without warning,
21    Plaintiff became subject to a three-year bar of admissibility” due to his extended “unlawful presence” in
      the country. See Pl.’s Reply re MSJ at 11 (citing 8 U.S.C. § 1182(a)(9)(B)(i)) [Doc. # 34]. Because
22    Plaintiff was well aware of USCIS’s interpretation long before he filed his reply brief, see, e.g., Pl.’s
      MSJ at 17–18, the Court need not consider this belated argument. See Zamani v. Carnes, 491 F.3d 990,
23    997 (9th Cir. 2007) (“The district court need not consider arguments raised for the first time in a reply
24    brief.”). Further, aside from 8 U.S.C. section 1182(a)(9)(B)(i), Plaintiff cites virtually no authority for
      this proposition. See Pl.’s Reply re MSJ at 11 [Doc. # 34]. In any event, his concerns are unfounded
25    because USCIS does not consider an alien to be “unlawfully present” while a non-frivolous application
      for extension of status is pending. See Adjudicator’s Field Manual, § 40.9.2(b)(2)(G), available at
26    https://www.uscis.gov/ilink/docView/AFM/HTML/AFM/0-0-0-1/0-0-0-17138/0-0-0-18383.html#0-0-0-
27    1843 (last visited Oct. 13, 2018); see also Chaudry v. Holder, 705 F.3d 289, 292 (7th Cir. 2013) (“It is
      entirely possible for aliens to be lawfully present (i.e., in a ‘period of stay authorized by the Attorney
28    General’) even though their lawful status has expired.”).




                                                          -8-
     Case 2:18-cv-02334-DMG-JC Document 35 Filed 10/17/18 Page 9 of 9 Page ID #:1045




1     the Form I-539 that was pending when Plaintiff had requested an adjustment of status to
2     that of a permanent resident, and Plaintiff apparently did not challenge that determination
3     even though he had the opportunity to do so. See CAR at 179–80 (Notice of Decision re
4     Form I-539) [Doc. # 30-1]. Therefore, Plaintiff’s failure to continuously maintain a
5     lawful status from April 3, 2016 to January 25, 2017 is not excused under Section
6     1255(c)(2).10 It follows that USCIS’s denial of Plaintiff’s request to adjust his status was
7     not “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with
8     law[.]” See 5 U.S.C. § 706(2)(A).
9                                                        V.
10                                              CONCLUSION
11           In light of the foregoing, the Court GRANTS Defendant’s motion for summary
12    judgment on Plaintiff’s APA claim and DENIES Plaintiff’s motion for summary
13    judgment. The October 19, 2018 hearing is VACATED.11
14
15    IT IS SO ORDERED.
16
17    DATED: October 17, 2018
18
19                                                                     DOLLY M. GEE
                                                               UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25           10
                Because “Plaintiff concedes that he was out of status for more than 180 days and does not fall
      within the exception set forth in Section 1255(k)[,]” see Pl.’s Opp’n to Def.’s MSJ at 8 [Doc. # 32], the
26    Court need not examine that aspect of USCIS’s denial of his Form I-485.
27           11
                The Court deems this matter appropriate for decision without oral argument. Fed. R. Civ. P.
28    78(b); C.D. Cal. L.R. 7-15.




                                                        -9-
